EXHIBIT 10.1

THIRD AMENDMENT TO Second AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of September 21, 2017, by and among ARC GROUP
WORLDWIDE, INC., a Utah corporation (the “Parent”), ADVANCED FORMING TECHNOLOGY,
INC. a Colorado corporation (“AFT”), ARC WIRELESS, INC., a Delaware corporation
(“Wireless”), FLOMET LLC, a Delaware limited liability company (“Flomet”),
GENERAL FLANGE & FORGE LLC, a Delaware  limited liability company (“General
Flange”), 3D MATERIAL TECHNOLOGIES, LLC, a Delaware limited liability company
(“3D Material”), QUADRANT METALS TECHNOLOGIES LLC, a Delaware limited liability
company (“Quadrant”), ARC METAL STAMPING, LLC, a Delaware limited liability
company (“Stamping”), ADVANCE TOOLING CONCEPTS, LLC, a Colorado limited
liability company (“Tooling”), ARC WIRELESS, LLC, a Delaware limited liability
company (“Wireless LLC”), and THIXOFORMING LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
3D Material, Quadrant, Stamping, Tooling and Wireless LLC, each a “Borrower” and
collectively, the “Borrowers”), the Lenders party hereto, and the Administrative
Agent (as defined below).

RECITALS:

WHEREAS, the Parent, the Borrowers, the Lenders and Citizens Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, are parties to the Second Amended and Restated Credit
Agreement, dated as of September 29, 2016, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of March 21,
2017, and as further amended by that certain Second Amendment to Second Amended
and Restated Credit Agreement, dated of May 12, 2017 (as the same may be further
amended, supplemented or otherwise modified from time to time, the “Second
Amended and Restated Credit Agreement”).  Capitalized terms used but not defined
herein shall have the meanings given to them in the Second Amended and Restated
Credit Agreement; and

WHEREAS, the Parent and the Borrowers wish to amend the Second Amended and
Restated Credit Agreement on the terms set forth herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Second Amended and Restated Credit Agreement as provided for herein.

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1. Interpretation.

1.1 Interpretation.  This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Sections 1.02,  1.03,
 1.04,  1.05 and 1.06 of the Second Amended and Restated Credit Agreement.

Section 2. Amendment to Second Amended and Restated Credit Agreement.

2.1 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Second
Amended and Restated Credit Agreement is hereby amended as follows:



1

 

--------------------------------------------------------------------------------

 



(a) The definition of “Consolidated EBITDA” is hereby amended by deleting the
word “and” immediately following the semicolon at the end of subclause
(b)(viii), adding the word “and” immediately following the semicolon at the end
of subclause (b)(ix), and adding a new subclause (b)(x) as follows:

“(x)all non-cash expenses related to share based compensation, write-offs of
tooling and other fixed assets, inventory write-offs and reserve adjustments.”

(b) The definition of “Consolidated Net Income” is hereby amended by amending
the proviso immediately following subclause (h) as follows:

“provided,  however, that the items described in subsections (a), (b), (e), (f)
and (g) above will not increase Consolidated Net Income by more than (i)
$7,014,000 for any period of four (4) fiscal quarters that includes June 30,
2017, and (ii) $2,000,000 for any other period of four (4) fiscal quarters.”

Section 3. Effectiveness.

3.1 Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following condition precedent:

(a) this Amendment shall have been (i) executed by the Parent, each Borrower,
the Administrative Agent and each Lender and (ii) acknowledged by each of the
other Loan Parties, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Parent; and

(b) and all fees of counsel to the Administrative Agent incurred in connection
with this Amendment that are required to be paid pursuant to Section 10.04 of
the Credit Agreement and for which the Borrowers shall have received an invoice
on or prior to the date hereof shall have been or will be substantially
simultaneously paid.

3.2 Amendment Effective Date.  So long as the conditions precedent set forth in
Section 3.1 above are satisfied on or prior to September 30, 2017, this
Amendment shall be effective as of June 30, 2017 (such date, the “Amendment
Effective Date”).

Section 4. Affirmation.

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Second Amended and Restated
Credit Agreement, the Guarantee and Collateral Agreement and each of the other
Loan Documents shall remain in full force and effect and shall be unaffected
hereby.

Section 5. Representations and Warranties.    Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

5.1 Power and Authority.  It has all requisite power and authority to execute
and deliver this Amendment and perform its obligations hereunder.

5.2 Authorization.  It has taken all necessary corporate or limited liability
company action, as applicable, to duly authorize the execution and delivery of,
and performance of its obligations under, this

2

 

--------------------------------------------------------------------------------

 



Amendment and this Amendment has been duly executed and delivered by its duly
authorized officer or officers.

5.3 Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the terms and provisions hereof (a) do not
violate or contravene its Organization Documents or any applicable Laws or (b)
conflict with or result in a breach or contravention of any provision of, or
constitute a default under, any other agreement, instrument or document binding
upon or enforceable against it.

5.4 Validity and Binding Effect.  Upon satisfaction of the conditions set forth
in Section 3.1 above, this Amendment shall constitute a legal, valid and binding
agreement of such Loan Party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

5.5 Representations and Warranties in Second Amended and Restated Credit
Agreement.  The representations and warranties of each Loan Party contained in
the Second Amended and Restated Credit Agreement as modified hereby are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date.

5.6 No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with this Amendment or the execution, delivery,
performance, validity or enforceability of this Amendment, except consents,
exemptions, authorizations, approvals, filings and actions which have been
obtained or made and are in full force and effect.

5.7 No Event of Default.  No Default or Event of Default exists before, nor will
occur immediately after, giving effect to this Amendment or as a result of
observing any provision hereof.

Section 6. Miscellaneous.

6.1 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

6.2 Survival of Representations and Warranties.  All representations and
warranties made hereunder shall survive the execution and delivery of this
Amendment.

6.3 Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.4 Headings.  The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.5 Loan Documents Unaffected.  Each reference to the Second Amended and
Restated Credit Agreement in any Loan Document shall hereafter be construed as a
reference to the Second Amended and Restated Credit Agreement as modified
hereby.  Except as otherwise specifically provided, this Amendment

3

 

--------------------------------------------------------------------------------

 



shall not, by implication or otherwise, limit, impair, constitute a waiver of,
or otherwise affect the rights and remedies of any party under, the Second
Amended and Restated Credit Agreement or any other Loan Document, nor alter,
modify, amend or in any way affect any provision of the Second Amended and
Restated Credit Agreement or any other Loan Document, including, without
limitation, the guarantees, pledges and grants of security interests, as
applicable, under each of the Collateral Documents, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.  This
Amendment is a Loan Document.

6.6 Entire Agreement.  This Amendment, together with the Second Amended and
Restated Credit Agreement and the other Loan Documents, integrates all the terms
and conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

6.7 Acknowledgments.  Each Loan Party hereby acknowledges that:

(a) it has consulted and been advised by its own legal counsel in the
negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

(b) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated by this Amendment and by the
other Loan Documents;

(c) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

(d) the Lenders have no obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated by this
Amendment and by the other Loan Documents, except any obligations expressly set
forth in this Amendment and in the other Loan Documents;

(e) the Lenders and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lenders have no obligation to disclose
any of such interests to the Loan Parties or any of their respective Affiliates;
and

(f) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

6.8 Release.  Immediately upon the execution and acceptance of this Amendment,
each Loan Party and each of their respective successors, assigns, subsidiaries,
affiliates, insurers, employees, attorneys, agents, representatives and other
persons and/or entities connected therewith, hereby fully and forever
compromises, settles, releases, acquits and discharges the Administrative Agent,
the Lenders, the Arranger and their respective Affiliates and each of their and
their Affiliates’ present, former and future directors, officers, employees,
agents, partners, trustees, advisors or other representatives and other persons
and/or entities connected therewith (collectively, the “Released Parties”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions, causes of action (whether at law and/or in equity) and
obligations of every nature whatsoever (whether liquidated or unliquidated,
known or unknown, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, fixed or contingent) that each Loan Party has, had and/or may claim
to have against any of the Released Parties which arise from or relate to

4

 

--------------------------------------------------------------------------------

 



any actions which any of the Released Parties have and/or may have taken or have
and/or may have omitted to take prior to the date this Agreement was executed
and, without limiting the foregoing, with respect to the Second Amended and
Restated Credit Agreement and/or any documents executed and/or delivered in
connection with the foregoing.

6.9 Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.  Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a signed copy of this Amendment (or
a signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

6.10 Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARENT,
EACH BORROWER, AND EACH GUARANTOR BY ITS ACKNOWLEDGMENT HEREOF HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

6.11 Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature page follows]

 



5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

Advanced Forming Technology, Inc., as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC WIRELESS, INC., as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

FLOMET LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

GENERAL FLANGE & FORGE LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

3D MATERIAL TECHNOLOGIES,  LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

[Signature Page to First Amendment to Credit Agreement]

 

NAI-1502243850v6 

--------------------------------------------------------------------------------

 



Quadrant metals technologies llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC WIRELESS, llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

THIXOFORMING llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

 ARC METAL STAMPING, llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ADVANCE TOOLING CONCEPTS, llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC GROUP WORLDWIDE, INC., as the Parent

 

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

 

 

 

CITIZENS BANK, N.A., as Administrative Agent and Collateral Agent and as a
Lender

 

--------------------------------------------------------------------------------

 



By:

/s/ Kenneth Wales

 

Name:

Kenneth Wales

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------